        Case 2:18-cv-00868-JHS Document 37 Filed 06/11/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PEN;\JSYL VANIA


STRIKE 3 HOLDINGS, LLC,

                        Plaintiff,
                                                               CIVIL ACTION
       V.                                                      :\:0. 18-868

GEORGE BORDLEY.,

                        Defendant.


                                            ORDER

       AND NOW, this 10th day of June 2019, upon consideration of Plaintiff's First Motion

for Contempt (Doc. No. 31), a letter from Plaintiff's counsel dated Jnue4, 2019 (Doc. No. 35), a

letter from Defendant's counsel dated June 5, 2019 (Doc. No. 33), and for the reasons given by

the Court during the telephone conference held on the record with counsel for the parties on June

10, 2019, it is ORDERED that Plaintiff's First Motion for Contempt (Doc. No. 31) is DENIED

WITHOUT PREJUDICE.



                                                    BY THE COURT:




                                                 ~-~JOELH. SLO~SKY, J.
